DOWDELL, C. J.
On the trial of the case the court charged out the third, fourth, and fifth counts of the complaint, and consequently the rulings of the court on the demurrers to those counts need not be considered.
*240. The first and second counts of the complaint, which confessedly charged a negligent killing of the plaintiff’s dog, were not subject to any of the grounds stated in the demurrer to the complaint. It is insisted in brief by counsel for appellant that no liability for damages rests upon the railroad company for the negligent killing, for the reason that it is inferable from the complaint that the dog was a trespasser on the track when killed.- The law of this state as to trespassing animals is opposed to the contention of appellant.—Central of Ga. Ry. Co. v. Martin, 150 Ala. 388, 43 South. 563, and many other cases might be cited.
No reversible error was committed in sustaining the objections to the defendant’s questions to the witness Jack Long, viz.: “Was the dog worth $5?”' “Was the dog worth more than $10?” This witness testified that he did not know the value of the dog, and, further, that he had no knowledge of the value of dogs. In the light of this statement the witness could have made no other answer than that he did not know, unless he wished to -change'his evidence, and there was no offer by the defendant to show this.
There was evidence enough to submit the case to the jury, and therefore the general charge requested by the defendant was properly refused.—Mobile & Ohio R. R. Co. v. Glover, 150 Ala. 386, 43 South. 719.
Affirmed.
Simpson; Anderson, and Sayre, JJ., concur.